                                           UNITED STATES DISTRICT COURT
                                                    DISTRICT OF MARYLAND

               CHAMBERS OF                                                                                101 WEST LOMBARD STREET
              BETH P. GESNER                                                                             BALTIMORE, MARYLAND 21201
CHIEF UNITED STATES MAGISTRATE JUDGE                                                                              (410) 962-4288
     MDD_BPGchambers@mdd.uscourts.gov                                                                          (410) 962-3844 FAX


                                                                        October 29, 2018
           Lawrence P. Demuth, Esq.
           Mignini, Raab & Demuth, LLP                                  Cassia Weiner Parson, Esq.
           429 S. Main St.                                              Social Security Administration
           Bel Air, MD 21014                                            6401 Security Blvd., Rm. 617
                                                                        Baltimore, MD 21235
           Theodore A. Melanson, Esq.
           Mignini, Raab & Demuth, LLP
           606 Baltimore Ave., Ste. 100
           Towson, MD 21204

                    Subject:     Vivian F. v. Commissioner, Social Security Administration, Civil No.: BPG-
                                 17-2978 1

           Dear Counsel:

                   Pending before this court, by the parties’ consent (ECF Nos. 4, 7), are Plaintiff’s Motion
           for Summary Judgment (“Plaintiff’s Motion”) (ECF No. 17), Defendant’s Motion for Summary
           Judgment (“Defendant’s Motion”) (ECF No. 18), and Plaintiff’s Response to Defendant’s
           Motion for Summary Judgment (“Reply”) (ECF No. 19). The undersigned must uphold the
           Commissioner’s decision if it is supported by substantial evidence and if proper legal standards
           were employed. 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.
           1996), superseded by statute, 20 C.F.R. § 416.927(d)(2). I have reviewed the pleadings and the
           record in this case and find that no hearing is necessary. Loc. R. 105.6. For the reasons noted
           below, Plaintiff’s Motion (ECF No. 15) and Defendant’s Motion (ECF No. 18) are denied, the
           Commissioner’s decision is reversed, and the case is remanded to the Commissioner for further
           consideration in accordance with this opinion.

               I.       Background

                   On February 18, 2014, plaintiff filed a Title II application for a period of disability and
           disability insurance benefits, alleging disability beginning on October 15, 2013. (R. at 65, 150).
           Her claim was initially denied on April 22, 2014 (R. at 74), and on reconsideration on October
           10, 2014 (R. at 89). After a hearing held on July 22, 2016, an Administrative Law Judge
           (“ALJ”) issued a decision on November 25, 2016 denying benefits based on a determination that
           plaintiff was not disabled. (R. at 19–30). The Appeals Council denied plaintiff’s request for
           review on August 16, 2017, making the ALJ’s opinion the final and reviewable decision of the
           Commissioner. (R. at 1–4). Plaintiff challenges the Commissioner’s decision solely on the
           ground that the ALJ failed to consider plaintiff’s obesity as a medically determinable, severe
           impairment pursuant to Social Security Ruling (“SSR”) 02-1p.
           1
             Currently, the position of Commissioner of the Social Security Administration is vacant, and most duties are
           fulfilled by Nancy A. Berryhill, Deputy Commissioner for Operations, performing the duties and functions not
           reserved to the Commissioner of Social Security.
Vivian F. v. Berryhill
Civil No.: BPG-17-2978
October 29, 2018
Page 2

   II.     Discussion

       Plaintiff contends that the ALJ “failed to consider Plaintiff’s obesity as a medically
determinable, severe impairment pursuant to SSR 02-1p, which infected each step in the
sequential evaluation process, rendering the decision unsupported by substantial evidence.”
(ECF No. 17-1 at 9.) According to SSR 02-1p, “the combined effects of obesity with other
impairments can be greater than the effects of each of the impairments considered separately.”
SSR 02-1p, 2002 WL 34686281, at *1 (Sept. 12, 2002). Accordingly, SSR 02-1p instructs the
ALJ to “consider the effects of obesity . . . when assessing a claim at other steps of the sequential
evaluation process, including when assessing an individual’s residual functional capacity.” Id.

        As noted by plaintiff, the record is replete with evidence of plaintiff’s obesity diagnosis.
(ECF No. 17-1 at 10). Accordingly, the ALJ was required to consider obesity in determining
whether plaintiff had: (1) a medically determinable impairment; (2) a severe impairment; (3) an
impairment that meets or equals the requirements of a listed impairment in the listings; and (4)
an impairment that prevents her from doing past relevant work and other work that exists in
significant numbers in the national economy. SSR 02-1p, 2002 WL 34686281, at *3. Here,
however, ALJ does not so much as mention plaintiff’s obesity in his opinion. Thus, the court has
no basis upon which to determine whether the ALJ properly considered plaintiff’s obesity. See
Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013) (“A necessary predicate to engaging in
substantial evidence review is a record of the basis for the ALJ's ruling [including] specific
application of the pertinent legal requirements to the record evidence.”) Accordingly, the court
concludes that the ALJ’s evaluation of plaintiff’s obesity is not supported by substantial evidence
and thus, remand is appropriate on this issue.

   III.    Conclusion

        For the reasons stated above, Plaintiff’s Motion (ECF No. 17) and Defendant’s Motion
(ECF No. 18) are DENIED. Pursuant to sentence four of 42 U.S.C. § 405(g), the
Commissioner’s judgment is REVERSED due to inadequate analysis. The case is REMANDED
for further consideration in accordance with this opinion.

       Despite the informal nature of this letter, it will constitute an Order of the court and will
be docketed accordingly.
       .

                                                      Very truly yours,

                                                                 /s/

                                                      Beth P. Gesner
                                                      Chief United States Magistrate Judge
